DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Receipt is acknowledged of applicants’ preliminary amendment filed November 6, 2020.   Claims 1-19 are pending and an action on the merits is as follows.	

Claim Objections
Claim 1 is objected to because of the following informalities:  This claim includes the limitation “one or more start samples and said on or more end samples, such that they are synchronized”.  This limitation should be changed to state “one or more start samples and said one or more end samples, such that they are synchronized”.    
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-10 and 13-19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and 
Claim 1 includes the limitation “wherein said musical control event input is configured to allow said user to generate control event data”.  However there is a lack of antecedent basis for “said musical control event input”.  It is unclear whether applicants intend to reference the musical control event input device, or introduce a new element into the claim.  For examining purposes, this limitation is interpreted as stating “wherein said musical control event input device is configured to allow said user to generate control event data”.  
Claim 5 includes the limitation “(1) accepts said one or more start samples and said two or more end samples”.  However there is a lack of antecedent basis for “said two or more end samples”.  It is unclear whether applicants intend to reference the one or more end samples, or introduce additional elements into the claims.  For examining purposes, this limitation is interpreted as stating “(1) accepts said one or more start samples and said one or more end samples”.
Claims 6, 8 and 10 include limitations pertaining to “said plurality of start/end samples”.  However there is a lack of antecedent basis for “said two or more end samples”.  It is unclear whether applicants intend to reference the one or more start/end samples, or introduce additional elements into the claims.  For examining purposes, these limitations are interpreted as pertaining to “said one or more start/end samples”.  
Claim 7 includes the limitation “said client may calculate a current latency”.  However the term “may” renders the claim indefinite.  It is unclear whether the claim 
Claims 8 and 17 include limitations pertaining to “said latency offset window (value)”.  However there is a lack of antecedent basis for “said latency offset window (value)”.  It is unclear whether applicants intend to reference the offset window/offset window value, or introduce additional elements into the claims.  For examining purposes, these limitations are interpreted as pertaining to “said offset window (value)”.
Claim 13 is directed to a “method for performing … of claim 11, wherein” and includes limitations pertaining to “said combined server playback stream”.  However there is a lack of antecedent basis for “said combined server playback stream” as this element was introduced in claim 12.  It is unclear whether applicants intend claim 13 to depend from claim 12, or intend to introduce a new element into the claims.  For examining purposes, this claim is interpreted as being directed to a “method for performing … of claim 12, wherein”.
Claims 2-4, 9, 14-16, 18 and 19 depend from at least claims 1 or 13 and therefore inherit all claimed limitations.  These claims do not correct the deficiencies of claims 1 or 13.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 3 and 4 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Togashi (US 6,700,049 B2).
Claim 1: Togashi discloses a virtual musical instrument system comprising a server (music data providing apparatus 1) (column 3 lines 34-35) and a client (music data receiving apparatus 3) (column 3 lines 44-45) shown in FIG. 1 to be linked via a network (2).  The server is shown in FIG. 2 to include a database (data storage unit 12), which comprises virtual musical instrument samples (piece of music) (column 2 lines 25-27), and the client is shown to include a user interface including a musical control event input device (input device 33) and a local audio device (speaker 36).  The musical control event input device allows a user to select a number corresponding to a first virtual musical instrument sample from the virtual musical instrument samples (S3) (column 4 lines 24-30).  The first virtual musical instrument sample comprises samples that are divided (cut) by the server into a plurality of samples comprising one or more start samples and one or more end samples, as shown in FIG. 3 (column 6 lines 25-33).  The server sends a start sample (highlight section) to the client in response to the user selecting the first virtual musical instrument sample (S6) (column 4 lines 41-50).  The 
Claim 3: Togashi discloses a virtual musical instrument system as stated above, where the musical control event input device is a physical keyboard (column 3 lines 49-50).
Claim 4: Togashi discloses a virtual musical instrument system as stated above, where the local audio device is an audio speaker (36) (column 3 lines 57-58).
	
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Togashi (US 6,700,049 B2) in view of Georges et al. (US 7,655,855 B2).

Claim 2: Togashi discloses a virtual musical instrument system as stated above, but fails to disclose the musical control event input device to be a MIDI keyboard.
However Georges et al. teaches a method for performing networked virtual musical instruments, where a musical control event input device is a keyboard for controlling MIDI data (column 39 lines 31-37).
Given the teachings of Georges et al., it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method disclosed in Togashi with providing the musical control event input device to be a MIDI keyboard.  Doing so would allow a provided “musical composition [to] be modified and interacted with and played and/or stored (for later play) in order to create music that is desired by the particular user” as taught in Georges et al. (column 2 lines 59-62).
Claim 11: Togashi discloses a method for performing networked virtual musical instruments in real-time with zero latency, where a server (music data providing apparatus 1) is provided (column 3 lines 34-35), shown in FIG. 2 to include a database (data storage unit 12), which comprises virtual musical instrument samples (piece of music) (column 2 lines 25-27) and therefore a virtual musical instrument sampler application. A client (music data receiving apparatus 3) is provided (column 3 lines 44-45), shown in FIG. 2 to include a user interface including a musical control event input device (input device 33) and a local audio device (speaker 36).  The server and client are shown in FIG. 1 to be in communication over a network (2).  The musical control event input device allows a user to select a number corresponding to a first virtual musical instrument sample from the virtual musical instrument samples (S3) (column 4 
However Georges et al. teaches a method for performing networked virtual musical instruments, where multiple buffers are utilized for multiple writing and storing algorithms respectively, throughout the process (column 52 lines 49-58) which are used to assist in synchronizing, throttling (adjusting tempo) and mixing a plurality of audio data (column 81 lines 38-48), as is recognized in the art.
Given the teachings of Georges et al., it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method disclosed in Togashi with providing the server to comprise two or more server buffers configured to manage control event data that comes in and a plurality of .

Allowable Subject Matter
Claims 12-19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claims 5-10 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
Claims 5 and 12: The prior art does not teach nor suggest a virtual musical instrument system or method for performing networked virtual musical instruments where a first client buffer accepts/receives one or more start samples and sends said one or more start samples to a second client buffer; wherein said second client buffer accepts said one or more start samples and queues them; wherein said third client buffer accepts said one or more end samples and queues them to be sent to said fourth client buffer; wherein said fourth client buffer accepts said one or more start samples and end samples, and mixes and synchronizes the samples to create a combined 
Claims 6-10 and 13-19 depend from claims 5 or 12 and therefore inherit all allowed claimed limitations. 
 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER J UHLIR whose telephone number is (571)270-3091.  The examiner can normally be reached on M-F 8:30-4.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Elvin Enad can be reached on 571-272-1990.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/Christopher Uhlir/Primary Examiner, Art Unit 2837                                                                                                                                                                                             March 24, 2021